Matter of Clark v Clifford-Clark (2022 NY Slip Op 04881)





Matter of Clark v Clifford-Clark


2022 NY Slip Op 04881


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, WINSLOW, AND DEJOSEPH, JJ.


1000/21 CAF 21-00263

[*1]IN THE MATTER OF DEXTER CLARK, PETITIONER-RESPONDENT,
vCYNTHIA CLIFFORD-CLARK, RESPONDENT-APPELLANT. 


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT. 
MARK MALAK, CLINTON, FOR PETITIONER-RESPONDENT.
MICHAEL J. LAUCELLO, CLINTON, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Oneida County (James R. Griffith, J.), entered October 5, 2020 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, awarded petitioner supervised visitation with the subject child. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 27 and August 1, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court